Subset 



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is response to the application filed on June 16, 2020.

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogers et al (U.S. Pub. No. 2019/0287307).

With respect to claims 1, 12 and 18, Rogers et al teaches 
virtual objects comprising one or more of a virtual twin, a pure virtual object, or an application, wherein at least one of the virtual objects represents a store of real-world items connected to a periodically-updated database associated with the real-world items of the store, in claim 1, ([0017] application data rendered in the 3D virtual environment affects each user's interactions with the 3D virtual environment. application data rendered in the 3D virtual environment creates one of a virtual store, a user's avatar, a user's virtual storage, virtual scenery, another structure, a product, functions or scripts that affect the 3D virtual environment), and wherein the persistent virtual world system provides access to the database via a user interface of a user device ([0098] one or more servers and one or more databases. The one or more databases preferably store all of the information necessary to render the virtual environment. The servers request the information from the databases in real-time to constantly update the user's view as the user moves through the virtual environment and as changes occur within the virtual environment. When a user connects to the system, the user's device requests a session with one or more servers).


providing at least one server of a cloud server computer system comprising at least one processor and memory storing a persistent virtual world system comprising one or more virtual objects including virtual data and models, the virtual objects comprising one or more of a virtual twin, a pure virtual object, or an application ([0098] one or more servers and one or more databases. The one or more databases preferably store all of the information necessary to render the virtual environment. The servers request the information from the databases in real-time to constantly update the user's view as the user moves through the virtual environment and as changes occur within the virtual environment. When a user connects to the system, the user's device requests a session with one or more servers); 
providing at least one virtual object representing a store of real-world items (connecting, to the at least one virtual object representing the store, a database associated with the store  in the 3D virtual environment creates one of a virtual store, a user's avatar, a user's virtual storage, virtual scenery, another structure, a product, functions or scripts that affect the 3D virtual environment, applications or collections of scripts, objects that represent applications, objects that represent functions, structures with applications and functions as a package, a representation of a real-world object);

connecting, to the at least one virtual object representing the store, a database associated with the store ([0081] AVR objects, 3-D models, virtual objects, other information, and/or virtual representations that are placed either in the virtual environment or the real-world are preferably stored in the same database and can have location data for both the virtual environment and the real-world)
receiving, from a user device, interaction or transaction instructions related to one or more of the real-world items, wherein an interaction or transaction associated with the received instructions is performed in augmented or virtual reality through the persistent virtual world system ([0031] the user views the 3D virtual environment through a heads up display (HUD), wherein the HUD is overlaid on the virtual environment and displays applications that at least one of allow the user to interact with the 3D virtual environment, provides the user with information pertaining to the 3D virtual environment or the real-world, and allows the user to access data on the user's device or cloud storage associated with a user's account. Preferably, the users are presented with the option of editing, adjusting, and customizing their HUD); and 
updating the database based on the received instructions ([0098] one or more servers and one or more databases. The one or more databases preferably store all of the information necessary to render the virtual environment. The servers request the information from the databases in real-time to constantly update the user's view as the user moves through the virtual environment and as changes occur within the virtual environment). 

With respect to claim 2, Rogers et al teaches store is a virtual store represented by a corresponding virtual object, wherein users can access the virtual store in virtual reality from a remote physical location ([0041] provides the user with information pertaining to the 3D virtual environment or the real-world, and allows the user to access data on the user's device or cloud storage associated with a user's account).

With respect to claim 3, Rogers et al teaches remote physical location comprises connected devices capturing data from the user that is transferred to an avatar through the persistent virtual world system ([0047] virtual environment and the data received from each AR device comprises location data of the AR device within the real-world ).

With respect to claim 4, Rogers et al teaches virtual twin stored in the persistent virtual world system and communicates with a plurality of connected devices configured to identify a plurality of real-world items or user interactions with the plurality of real-world items and to send corresponding state updates to the database, wherein users can access the store in augmented reality or remotely in virtual reality ([0047] virtual environment and the data received from each AR device comprises location data of the AR device within the real-world).

With respect to claim 5, Rogers et al teaches RGBD cameras, depth cameras, LIDAR cameras, or CCTV cameras, or combinations thereof, wherein the cameras employ artificial intelligence- based machine vision to identify the plurality of real-world items or the user interactions with the real-world items ([0081] In an augmented reality (AR) embodiment, the VNE is replaced by the real-world. Users preferably view the real-world though specific AR capable devices (for example, AR glasses, smart phones, phosphene induction devices, visual cortex devices, tablets, AR contact lenses, or other devices with a camera).

With respect to claim 6, Rogers et al teaches temperature sensors, humidity sensors, moisture sensors, mass sensors, proximity sensors, inertial sensors, light sensors, gas and chemical sensors, pressure sensors, touch sensors, electrical sensors, or combinations thereof ([0081] In an augmented reality (AR) embodiment, the VNE is replaced by the real-world. Users preferably view the real-world though specific AR capable devices (for example, AR glasses, smart phones, phosphene induction devices, visual cortex devices, tablets, AR contact lenses, or other devices with a camera).

With respect to claim 7, Rogers et al teaches server stores separate layers for augmented and virtual realities that are activated through the user device connected to the at least one server, each layer virtual twins specific to each layer ([0081] other user tracking systems. AVR objects, 3-D models, virtual objects, other information, and/or virtual representations that are placed either in the virtual environment or the real-world are preferably stored in the same database and can have location data for both the virtual environment and the real-world).

With respect to claim 8, Rogers et al teaches store has an associated digital identifier stored in the at least one server, the digital identifier being retrieved by the user device from the at least one server in order to access the associated store through the persistent virtual world system ([0081] AVR objects, 3-D models, virtual objects, other information, and/or virtual representations that are placed either in the virtual environment or the real-world are preferably stored in the same database and can have location data for both the virtual environment and the real-world).

With respect to claim 9, Rogers et al teaches personal assistant, and wherein the personal assistant is an artificial intelligence agent ([0081] AVR objects, 3-D models, virtual objects, other information, and/or virtual representations).

With respect to claim 10, Rogers et al teaches user device has a personal identifier associated with a personal profile, and wherein a transaction or interaction performed by the user is recorded under the personal identifier ([0081] AVR objects, 3-D models, virtual objects, other information, and/or virtual representations).

With respect to claim 11, Rogers et al teaches entering or leaving a predetermined area of the store signals the at least one server to complete a transaction ([0140] the system may compile reports of users' activities and periodically (e.g. weekly, monthly, or yearly) transmit the reports to the property owner).

With respect to claims 13 and 19, Rogers et al teaches receiving, from connected devices installed in a remote physical location, user data associated with a user of the user device, the user data comprising user movements, position and orientation in the remote physical location ; and updating a user avatar within the persistent virtual world system ([0140] the system may compile reports of users' activities and periodically (e.g. weekly, monthly, or yearly) transmit the reports to the property owner).

With respect to claims 14 and 20, Rogers et al teaches  providing corresponding virtual twins of each of the plurality of real-world items; providing a plurality of connected devices configured to identify the plurality of real-world items or user interactions with the plurality of real-world items and to send corresponding state updates to the database; receiving, by the persistent virtual world system, real-world data of the store from the connected devices; and receiving interaction or transaction instructions from user devices ([0031] the user views the 3D virtual environment through a heads up display (HUD), wherein the HUD is overlaid on the virtual environment and displays applications that at least one of allow the user to interact with the 3D virtual environment, provides the user with information pertaining to the 3D virtual environment or the real-world, and allows the user to access data on the user's device or cloud storage associated with a user's account. Preferably, the users are presented with the option of editing, adjusting, and customizing their HUD).

With respect to claim 15, Rogerset al teaches providing in the at least one server a digital identifier associated to each store that is retrieved by the user device in order to access the associated store through the persistent virtual world system ([0031] the user to interact with the 3D virtual environment, provides the user with information pertaining to the 3D virtual environment or the real-world, and allows the user to access data on the user's device or cloud storage associated with a user's account. Preferably, the users are presented with the option of editing, adjusting, and customizing their HUD).

With respect to claim 16, Rogers et al teaches  storing in the at least one server a user device personal identifier enabling identification of a user; and recording in the memory of the server a transaction performed by the user under the user device personal identifier ([0031] the user to interact with the 3D virtual environment, provides the user with information pertaining to the 3D virtual environment or the real-world, and allows the user to access data on the user's device or cloud storage associated with a user's account. Preferably, the users are presented with the option of editing, adjusting, and customizing their HUD).

With respect to claim 17, Rogers et al teaches detecting, through one or more sensors configured in one or more pre-determined areas, the user device personal identifier of the user entering or leaving one of the one or more predetermined areas; completing a transaction based on the detecting; and initiating an automated retrieval and delivery system ([0031] the user to interact with the 3D virtual environment, provides the user with information pertaining to the 3D virtual environment or the real-world, and allows the user to access data on the user's device or cloud storage associated with a user's account).


 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163